Citation Nr: 1716746	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an initial compensable rating for left index finger avulsion laceration, rated as a scar.

3.  Entitlement to an initial rating in excess of 10 percent for left palmar digital branch of the median nerve as secondary to the service-connected disability of left index finger avulsion laceration. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from November 2007 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In that decision, the RO, in pertinent part, denied service connection for a mental condition and granted service connection for a left index finger avulsion laceration with a noncompensable initial disability rating.  

In January 2015, the Board remanded the case for additional development.  The Board recharacterized the issue of initial compensable rating for residuals of the left index finger avulsion laceration and explicitly requested an examination for the Veteran by a clinician with an expertise or specialty in neurology.

In August 2015, the Appeals Management Center (AMC) granted service connection for left palmar digital branch of the median nerve, secondary to the service-connected disability of left index finger avulsion laceration, and assigned an initial 10 percent rating.

The Veteran filed a notice of disagreement (NOD) in September 2015, seeking a 20 percent evaluation for his left palmar digital branch of the median nerve disability.

Although the Veteran's nerve disability was not explicitly listed as an issue in the Board's January 2015 remand, the Board finds it has jurisdiction over the issue of entitlement to an initial rating in excess of 10 percent for left palmar digital branch of the median nerve pursuant to 38 C.F.R. § 19.38 (2016) because the Board is required to consider all theories of entitlement raised by the Veteran or the evidence of record.  In this case, the evidence shows that the residuals of the finger laceration included nerve damage.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (consideration of theories of entitlement); see also 38 C.F.R. § 20.202 (2016) (requiring the Board to construe the Veteran's arguments in a liberal manner for purposes of determining whether they raise issues on appeal).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The Veteran's left index finger scar is not unstable or painful; it does not cover an area of at least 6 square inches (39 square centimeters); and it does not affect the functioning of the affected part.

3.  The Veteran's left palmar digital branch of the median nerve disability is manifested by subjective pain, tingling, and numbness, as well as objective sensory loss, but no decrease in range of motion, muscle strength and no pain on palpitation, all demonstrating mild, incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for left index finger avulsion laceration, rated as a scar, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2016).

2.  The criteria for an initial rating in excess of 10 percent for a median nerve disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 
38 C.F.R. 3.102, 3.321, 4.1, 4.3, 4.7, 4.17a, Diagnostic Code 5229, 4.124a, Diagnostic Code 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2014); 38 C.F.R. §§ 3.102 and 3.159 (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  

The Veteran's claims stem from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and VA examination reports.  

The Board also finds, with regard the Veteran's left index finger disabilities, that the RO substantially complied with the Board's remand instructions of January 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the Board's remand, the RO acquired VA records since June 2010.  Furthermore, the Veteran underwent a VA examination in July 2015, and the neurologist examiner compared objective findings with the Veteran's complaints.  Thereafter, the claim was readjudicated by a supplemental statement of the case in August 2015.

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  After a careful review of the file, the Board finds that all necessary development has been accomplished, with regard the Veteran's left index finger disabilities, and therefore appellate review may proceed without prejudice to the Veteran.  See Shinseki v. Sanders, 556 U.S. 396, 407-410 (2009).  

II. Increased Rating for Scar

The Board notes that the Veteran is service-connected for a left index finger scar, which is assigned a noncompensable rating.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2016). The Veteran has asserted that a compensable rating is warranted. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Diagnostic Code 7801 is used for rating scars not of the head, face, or neck that are deep and nonlinear.  Such scars in an area of at least 6 square inches (39 square centimeters (cm)) but less than 12 square inches (77 square cm) warrant a 10 percent rating.  A 20 percent rating requires an area of at least 12 square inches (77 square cm) but less than 72 square inches (465 square cm).  A 30 percent rating requires an area of at least 72 square inches (465 square cm) but less than 144 square inches (929 square cm).  A 40 percent rating requires an area of 144 square inches (929 square cm) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801. 

Diagnostic Code 7802 is used for rating scars not of the head, face, or neck that are superficial and nonlinear.  Such scars in an area of 144 square inches (929 square cm) or greater warrant a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  If multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent disability rating is assigned for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that other scars (including linear scars), and other effects of scars, require the rating of any disabling effects not considered in a rating provided under Diagnostic Codes 7800 to 7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  In this case, the Board considered whether the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5229 for limitation of motion of the index finger was for application.

The Veteran served as a U.S. Navy culinary specialist.  He sustained a left index finger laceration and avulsion while preparing meals aboard a submarine.  He received immediate care onboard and was later evacuated for care at a military hospital.    

The Veteran's service records, from August 2009, indicate that his left index finger laceration was initially 10 millimeters (mm) in length and about 1-2 mm in depth oriented obliquely through the lateral 1 mm of the index finger nail plate.  A September 2009 service record indicates that the Veteran initially lost sensation where his finger was bandaged, but that he regained partial sensation and had some increased range of motion and improvement in strength.

The Veteran underwent a VA examination in February 2010.  An examination of the left index finger revealed the avulsed area was 5mm x 3mm x2mm deep and that sensation was intact, except to light touch in an area of 10mm x 2mm. The examiner also noted that no visible scar was present.  Flexion between the left and right distal interphalangeal joints was compared, with a 10 degree difference noted.  However, the examiner stated "this type of superficial laceration would not result in any joint motion changes.  The 10-degree difference is not secondary to the laceration."  The examiner also noted that there were no functional deficits associated with the injury as the Veteran returned to functioning as a chef, the same job he did at the time of the injury.

The Veteran underwent a hand and finger VA examination in June 2012.  During the examination the Veteran indicated he was able to work and denied functional impact outside of work.  No range of motion limitation was found.   There was no pain on palpitation of the Veteran's fingers, nor with repetitive pinch and grip.  The Veteran was found to have normal muscle strength and sensation.  The examiner did note 2/4 symmetric pulses of the upper extremities and some mild cracking of the skin along the distal phalanx, radial aspect of the left index finger.  However, no scar was found.

The Veteran underwent an additional VA examination in July 2015.  Similar to the 2012 examination, no pain on palpitation of the left index finger was found and strength was full in the left index finger.  However, the examiner did find sensory loss to pin sensation involving the radial aspect and pad of the distal phalanx consistent with the distribution of the palmar digital branch of the median nerve, which was not reported in the 2012 examination.  A nerve conduction study was performed.  The study provided electro-diagnostic confirmation of a mild, left palmar digital branch of the median nerve injury to the distal left index finger, which has caused sensory loss.  The examiner described the nerve impairment as mild, and further stated that the Veteran's complaints of pain and sensory loss are consistent with his left index finger laceration injury.

The record reveals that the Veteran has consistently complained of sensory loss and pain, particularly when exposed to coldness.  Most recently, in a September 2015 statement, the Veteran indicated his nerve pain and pin sensation go from his index finger to his elbow, and that in cool weather his index finger is extremely painful along with the nerve damage running to his elbow, which he considers to be moderately painful.  

In assessing the claim, the Board has considered the Veteran's lay assertions.  He is competent to report observable symptoms such as pain and sensory loss.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of the degree of the Veteran's impairment, the medical evidence is more credible.  As the medical evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

For the purposes of this appeal the Board has considered the diagnostic codes for both superficial and deep scars.

The Board finds that the preponderance of the evidence is against finding that a compensable disability rating is warranted for the service-connected scar on the Veteran's left index finger.  

A compensable rating under Diagnostic Code 7801 is not warranted, as that Diagnostic Code is for scars that are both nonlinear and deep and cover at least 39 square centimeters.  The evidence shows the scar is, and was, less than 39 square cm.  A compensable disability rating is also not warranted under Diagnostic Code 7802 because the scar is, and was, less than the 929 square cm required to warrant a compensable rating. 

Furthermore, a compensable rating is not warranted under Diagnostic Code 7804 because the evidence shows the scar is neither unstable nor painful.  Although the Veteran does experience pain in his left index finger, the medical evidence supports that this is due to the Veteran's nerve impairment rather than a scar.

Finally, the evidence shows that the scar does not cause any other disabling effects or limitations of function that may be rated under any diagnostic codes other than Diagnostic Codes 7800 through 7804.  Thus, rating under Diagnostic Code 7805 or Diagnostic Code 5229 is not warranted.  Limitation of motion was noted in the February 2010 examination, but was found to not be attributable to the Veteran's laceration.  Moreover, the medical evidence of record does not support that the degree of limitation of motion met the requirements for compensation, and the limitation of motion was later found to no longer exist.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  

Therefore, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for the Veteran's service-connected left index finger scar, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating for Median Nerve Disability

The Board notes the Veteran is currently rated at 10 percent for his median nerve disability.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  The Veteran seeks a rating of 20 percent, per his August 2015 statement.  

Diagnostic Code 8515 establishes ratings for paralysis of the median nerve.  Diagnostic Code 8515 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Board also observes that the words "mild," "moderate," and "severe", as used in Diagnostic Code 8515, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

The medical evidence or record indicates the Veteran is right hand dominant, and thus the 20 percent sought pertains to moderate incomplete paralysis of the minor side (left hand).  

As noted above, the Veteran is competent to report pain, sensation or loss thereof, and has consistently reported so, including a statement of moderate to extreme pain in September 2015.  Again, however, on the issue of the degree of the Veteran's impairment, the medical evidence is more credible and probative.  

The examiner at the July 2015 VA examination had an opportunity to discuss the Veteran's pain and review the record.  Although there is no mention of pain and pin sensation to the elbow, the July 2015 examination report indicates pain and pin sensation were found, and were consistent with the distribution of the palmar digital branch of the median nerve.  Furthermore, the examiner reviewed the claims file and the report includes a comparison to the June 2012 examination.  In light of this, the examiner was aware of the complaints of pain in the June 2012 examination, including pain of 8 out of 10 when exposed to coldness at work.

The July 2015 examiner found the Veteran's complaints of pain and sensory loss were consistent with the nerve conduction study findings, which revealed a mild median nerve injury to the distal left index finger, and opined the Veteran's nerve disability was mild.  

Although the Veteran reported pain and loss of pin sensation to the elbow, the VA examiner determined that the affected nerve distribution deficit affected the median nerve.  

The Board considered whether an extra-schedular rating was warranted at any time during the period covered by this appeal. See 38 C.F.R. § 3.321. The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115   (2008). The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Id.   If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization. Id. at 116. Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted. Id.  

Here, the rating criteria for scars and neurological deficits adequately contemplate the Veteran's symptoms of the scar and neurological deficits.  The latter deficits are evaluated using subjective categories of mild, moderate, etc., which permit consideration of all the disability manifestations.  

Referral for extra-schedular evaluation may be based on the collective impact of a veteran's service-connected disabilities.  Johnson v. McDonald, 762 F.3d.1362 (2014).  However, the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App 484 (2016).  Here, the Veteran has been awarded service connection only for the two left index finger disabilities and neither the Veteran nor the record raised additional issues for extra-schedular consideration. 
 
Therefore, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for the Veteran's service-connected nerve disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable rating for left index finger avulsion laceration, rated as a scar, is denied.

Entitlement to an initial rating in excess of 10 percent for left palmar digital branch of the median nerve, as secondary to the service-connected disability of left index finger avulsion laceration, is denied.


REMAND

In January 2015, the Board remanded the case, in pertinent part, for a VA psychiatric examination.  The remand included an instruction that the Veteran be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 CF R § 3.655 (2016). 

The Veteran, through his representative, indicated that he did not attend his VA examination.  However, the record does not include a copy of the notice sent to the Veteran notifying him of his VA psychiatric examination.  In light of this, the Board is unable to verify if the January 2015 remand was complied with regarding advising the Veteran of adverse effects should he fail to appear at an examination, without good cause.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, the Board remands to permit the AOJ to provide verification of their compliance with the January 2015 remand, or schedule the Veteran for a VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers including VA providers who have treated him for the issues remaining on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All new records should be associated with the Veteran's VA claims folder.

 2.  Associate with the claims folder a copy of the notice sent to the Veteran regarding the psychiatric examination scheduled in 2015.  If a copy is not available, if notice was not sent to the correct address and not returned by the Postal Service, or if the AOJ finds that it did not comply with the Board's January 2015 remand regarding advising the Veteran of adverse effects should he fail to appear at the examination, without good cause, then schedule the Veteran for a VA psychiatric examination to determine the nature and etiology for any psychiatric disorder that may be present or has been present during the pendency of the appeal.

Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2016).  

All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to, and be reviewed by, the examiner in conjunction with the examination. 

The examiner should elicit from the Veteran a history of symptoms relating to his claimed disorders.  In the opinions offered by the examiner, the examiner should discuss any relevant medical or lay evidence. 

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis for the Veteran.

disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the applicable DSM criteria for any psychiatric condition, and the a) If the examiner finds that the Veteran does not demonstrate a current psychiatric examiner should reconcile his findings with any conflicting medical evidence of record.  Additionally, the examiner should attempt to identify, if feasible, when exactly the psychiatric disorder resolved.  (See e.g. June 2010 Mason City VACBOC treatment record in which it is noted that the Veteran had been on an antidepressant when he first got out of the military but that he reported that he no longer took medication as he was fine.)  

 b) If the examiner finds that the Veteran does demonstrate a current psychiatric disorder, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury.

A complete rationale for any opinion expressed should be provided in a report. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

3.  After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


